Citation Nr: 0715447	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-42 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Claimed in-service stressors are not verified. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appeals the RO's April 2003 denial of service 
connection for PTSD.  He alleges, in essence, through August 
1999, July 2000, and October 2002 statements, that he 
experienced 2 helicopter crash stressors in service - the 
first one being a shoot down in December 1965 and the second 
one being in November or December 1966.  He stated that after 
the helicopter crash he took and received fire and he killed 
enemy.  He states that the second crash resulted in him 
fracturing his left hip.  He stated that in between these two 
crashes, they occupied a landing zone at the top of a hill.  
It had pungi stakes on it and he was wounded in both legs.  
He also reports that he sustained 6 pungi stake wounds, one 
minor gunshot wound, and 2 minor shrapnel wounds, and that he 
now has PTSD as a result of his experiences.  


First, the Board notes that the record contains diagnoses of 
PTSD in a May 2002 VA examination report and a March 2003 VA 
treatment record.  It is unclear whether the diagnoses of 
PTSD comply with DSM-IV.  These reports are vague about 
whether the veteran responded to the stressors with intense 
fear, helplessness, or horror, and about whether the alleged 
stressors are persistently reexperienced, see DSM-IV, and the 
March 2003 report acknowledges that there have been several 
diagnoses including anxiety disorder, bipolar disorder, major 
depression, PTSD, etc.  The Board need not reach a conclusion 
about whether the veteran has a diagnosis of PTSD that meets 
the requirements of 38 C.F.R. § 3.304(f), however, because 
the claim must fail on another basis.  The Board concludes 
that the veteran did not engage in combat with the enemy, and 
the stressor events reported by the veteran have not been 
verified.  

There is no satisfactory evidence of combat, so the Board 
cannot accept, under 38 C.F.R. § 3.304(d), the veteran's 
testimony that he experienced stressors in combat.  The 
evidence shows that the veteran served in Vietnam from 
December 23, 1965 to December 22, 1966.  There are no 
indications in any of the veteran's service records, however, 
that he engaged in combat.  The Purple Heart, Combat 
Infantryman Badge, or other indicia of combat is not shown.  
While the lack of receipt of awards indicative of combat is 
not dispositive of the question of whether the veteran 
engaged in combat, see Diglozio v. Brown, 9 Vet. App. 163, 
166 (1996), the Board nevertheless finds that the veteran did 
not engage in combat with the enemy, even in cognizance of 
the histories of the 1st Battalion, 21st Artillery, which are 
of record.  

The veteran's service personnel records show that he was a 
section chief for BtryB1stBn21stArty1stCavDiv in Vietnam from 
December 23, 1965 to November 2, 1966.  His military 
occupational specialty was Field Artillery Crewman 13B40.  
That alone, or in combination with the rest of the evidence, 
is not acceptable evidence that he participated in combat.  
No credible evidence indicates that the veteran himself took 
part in "an actual fight or encounter with a military foe or 
hostile unit or instrumentality" during his time in Vietnam.  
See VAOPGCPREC 12-99, 65 Fed. Reg. 6256-57 (Feb. 8, 2000).

The report for 1965 reflects that the Battalion did engage in 
combat between December 26 and 31, 1965, but the veteran does 
not indicate that he was in the operation which then took 
place.  Moreover, his service medical records -- including 
his August 1972 service discharge examination report -- are 
silent for reference to pungi stick, gunshot wound, or 
shrapnel wound injuries, and the veteran's entire discharge 
physical examination was normal.  Additionally, the veteran 
denied relevant symptomatology on service examination in 
April 1970, and an examination in May 1973 specifically found 
that there were no gunshot wounds.  

The veteran's assertions that he participated in combat are 
not credible and there is no other credible evidence showing 
that he did.  The Board is not determining that the veteran 
did not participate in combat merely because of the absence 
of awards indicative of combat.  See Dizoglio.  His words do 
not establish it either, with or without the rest of the 
evidence, and there is no reasonable doubt present about 
this.  

Because the veteran did not participate in combat with the 
enemy, his stressor events must be verified.  In this case, 
no in-service stressors have been verified.  The veteran 
advised VA that two claimed helicopter crashes occurred - one 
in December 1965, and the other in either November or 
December 1966.  Satisfactory attempts to confirm the 
stressors have been made, with the results being negative.  
The USASCRUR indicated through April 2003 and October 2004 
statements that it had reviewed available crash reports 
covering the periods from December 28, 1965 through January 
1966 and from November to December 1966 and could not 
document the aircraft incidents alleged.  

Moreover, the veteran's assertion that he was involved in 
combat immediately after a helicopter crash cannot be 
accepted as true, because no evidence shows that the crash 
occurred.  This is unlike the situation in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), because the veteran is not 
shown to have been where ensuing combat allegedly occurred.  
(Pentecost was a case where a rocket attack is known to have 
occurred on a base and the evidence implied that veteran's 
personal exposure because he had been on that base and 
described that attack, and military records tended to 
substantiate his account of the events.)  The report for 1966 
reflects Battery B's role in providing artillery coverage for 
convoys in mid-1966.  However, the latter is not mentioned by 
the veteran and he does not allege that any stressors were 
experienced by him in mid-1966.  

His October 2002 assertion that he had already cleared the 
unit, so there was no record of him being in the December 
1966 helicopter crash which occurred when he had to go back 
in and take charge because the sergeant who relieved him was 
killed is not accepted.  The report for 1966 was dated in 
March 1967 and does not mention the incident, the USASCRUR 
has indicated that there is no evidence of the crash, and the 
veteran's personnel records indicate that he was on casual 
duty enroute to USAREUR effective November 2, 1966.  His 
October 2002 assertion that he had combat service during his 
second tour in Korea is far-fetched, and when the veteran was 
encouraged to submit his own complete statement at that time, 
even he conceded that he did not think it would be worth it.

In this case, it is unclear that the diagnosis of PTSD 
complies with DSM-IV, it is not shown that the veteran 
engaged in combat with the enemy, and a claimed in-service 
stressor has not been verified, despite adequate attempts to 
do so.  The provisions of 38 C.F.R. § 3.304(f) require a 
diagnosis of PTSD which is in accordance with DSM-IV; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  The 
preponderance of the evidence is against the claim.  
Consequently, the claim must be denied.  
38 C.F.R. § 3.304(f).  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In a December 2001 
letter, the RO provided the requisite notification.  
Moreover, requisite notice was reiterated in January 2005 and 
the claimant was given the text of 38 C.F.R. § 3.159, 
concerning the respective duties, in the November 2004 
statement of the case and notice specific to PTSD claims was 
given in August 2002 and August 2003.  Adequate notice 
preceded the adjudication.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of the claim and to respond to VA notices.  There is 
no alleged or actual prejudice regarding the timing of the 
notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained Battalion history 
records, the veteran's service personnel records, his service 
and VA medical records, and his lay statements.  A VA 
examination was conducted in May 2002 and the record does not 
establish that the veteran suffered an event, injury, or 
disease in service.  Further examination for this claimed 
disability is not necessary to decide the claim.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


